Citation Nr: 0802896	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  07-09 892	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for an eye disorder, to 
include as secondary to an in-service motor vehicle accident.

3.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to his service-connected anxiety 
disorder.

4.  Entitlement to service connection for hypothyroidism, to 
include as secondary to his service-connected anxiety 
disorder.

5.  Whether new and material evidence has been received 
sufficient to reopen the previously disallowed claim of 
entitlement to service connection for coronary artery disease 
as secondary to his service-connected anxiety disorder.

6.  Entitlement to an increased evaluation for an anxiety 
disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1956 to 
November 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2005, October 2005, and November 
2006 rating determinations of a Regional Office (RO) of the 
Department of Veterans Affairs (VA) in St. Petersburg, 
Florida.  The veteran testified before the undersigned 
Veterans Law Judge in June 2007; a transcript of that hearing 
is associated with the claims folder.

The veteran, by his representative, indicated at the June 
2007 Board hearing a desire to file claims of entitlement to 
service connection for tinnitus and entitlement to a total 
disability rating due to individual unemployability (TDIU) as 
a result of his service-connected disabilities.  As such, 
these issues are REFERRED to the RO for consideration.

The Board observes that the veteran filed a claim of 
entitlement to service connection for memory loss as 
secondary to his in-service head trauma in June 2006.  
Although never explained to the veteran, the RO did not 
adjudicate this issue on the basis that his memory loss was 
rated as part of the symptomatology associated with his 
service-connected anxiety disorder.  After careful 
consideration, the Board agrees that a referral for 
adjudication of this issue is unnecessary since the veteran 
has not presented medical evidence demonstrating that he has 
a diagnosed disability, other than an anxiety disorder, that 
is manifested by memory loss.

The issues of entitlement to service connection for diabetes 
mellitus and hypothyroidism, to include as secondary to his 
service-connected anxiety disorder, whether new and material 
evidence has been received sufficient to reopen the 
previously disallowed claim of entitlement to service 
connection for coronary artery disease as secondary to his 
service-connected anxiety disorder, and entitlement to an 
increased evaluation for an anxiety disorder, currently 
evaluated as 30 percent disabling, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The competent medical evidence is in equipoise as to the 
issue of whether the veteran's bilateral hearing loss is 
related to his active service.

2.  The competent evidence does not show that the veteran has 
an eye disorder that manifested during service or is 
otherwise related to service, including an in-service head 
trauma.





CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in the veteran's 
active duty service.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2007).

2.  An eye disorder was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.  38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

With respect to the veteran's claim of entitlement to service 
connection for bilateral hearing loss, the Board observes 
that it is granting the veteran's appeal.  As such, no 
purpose would be served by undertaking an analysis of whether 
there has been compliance with the notice and duty to assist 
requirements set out in the VCAA.  

After careful review of the claims folder, the Board finds 
that a September 2006 letter fully satisfied the duty to 
notify provisions with respect to the veteran's claim of 
entitlement to service connection for an eye disorder.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, the 
September 2006 letter advised the veteran what information 
and evidence was needed to substantiate this claim.  The 
September 2006 letter also requested that he provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the veteran.  In this 
way, he was advised of the need to submit any evidence in his 
possession that pertains to the claims.  He was also 
specifically told that it was his responsibility to support 
his claims with appropriate evidence.  Finally the September 
2006 letter advised him what information and evidence would 
be obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The September 2006 letter provided such notice.  

The Board observes that the September 2006 letter was sent to 
the veteran prior to the November 2006 rating decisions.  The 
VCAA notice was therefore timely.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In light of the above, the Board 
concludes that all notices required by VCAA and implementing 
regulations were furnished to the veteran and that no useful 
purpose would be served by delaying appellate review to send 
out additional VCAA notice letters.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the veteran's service medical records are associated with the 
claims folder, as well as all relevant VA treatment records 
through December 2007 and records pertaining to his Social 
Security Administration (SSA) disability claim.  Private 
treatment records from Dr. Bialy, Dr. Polanco, Flemington 
Memorial Hospital, and Lehigh Valley Hospital are also of 
record.  The veteran has not identified any additional 
relevant, outstanding records that need to be obtained before 
deciding his claims.  Finally, the veteran was afforded VA 
examinations with respect to all of his issues decided 
herein.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2007).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

I. Bilateral Hearing Loss

The veteran asserts that he is entitled to service connection 
for bilateral hearing loss as such disability is the result 
of his military service.  Specifically, he submitted 
statements indicating his belief that his hearing loss was 
the result of an in-service head trauma secondary to a motor 
vehicle accident.  Alternatively, he testified before the 
undersigned that service connection is warranted because his 
hearing loss is secondary to military noise exposure.  He 
indicated that during service he worked on the hangar deck 
immediately below the flight deck; there was a lot of noise 
from the plane engines and the earmuffs worn dampened, but 
did not eliminate, the noise.

A review of the veteran's service medical records fails to 
reveal any complaints, treatment, or diagnosis of hearing 
loss during service.  His June 1956 entrance examination, 
although noting a scar on his left ear drum, indicates that 
he scored a 15 out of 15 on a whisper voice test in both 
ears.  Thus, the presumption of sound condition attaches.  
See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2007).  There is no separation examination report on file, 
nor is there any evidence of any complaints, treatment, or 
diagnosis for hearing loss within one year of service 
separation.  Thus, neither service connection on a direct 
basis pursuant to 38 C.F.R. § 3.303(a) nor presumptive basis 
is not warranted for bilateral hearing loss.  See 38 U.S.C.A. 
§§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

The Board notes that the lack of evidence of hearing loss 
during service or immediately following service is not fatal 
to the veteran's claim.  The laws and regulations do not 
require in-service complaints of, or treatment for, hearing 
loss in order to establish service connection.  See Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, the Board 
must now turn to the issue of whether there is competent 
evidence which attributes post-service hearing loss to 
service.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  See 
also 38 C.F.R. § 3.303(d).

In this case, the aforementioned criteria of item (a), above, 
i.e., acoustic trauma in service, has been reported.  The 
Board has no reason to doubt the veteran's credibility on 
this matter.  However, the Board notes that acoustic trauma 
sustained in service, in and of itself, is not considered a 
disability for VA purposes; i.e. warranting service 
connection or compensation.  

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385 (2007), which provides that impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies of 500, 1000, 2000, 3000, 
or 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  See also Hensley, supra.

Of record is an October 2006 VA audiological examination 
which demonstrates that the veteran has bilateral hearing 
loss according to VA regulations.  38 C.F.R. § 3.385.  In 
this regard, both the right and left ear demonstrate pure 
tone auditory thresholds of 40 decibels or greater in every 
pertinent frequency; additionally, the Maryland CNC speech 
recognition test score in the veteran's right ear is less 
than 94 percent.

The October 2006 VA examiner indicated that the above results 
demonstrated mild sloping to severe sensorineural hearing 
loss in both ears.  Following a review of the claims folder, 
an interview with the veteran, and an examination (results 
described above), the examiner opined that the veteran's 
bilateral hearing loss was "less likely as not (less than 
50/50 probability) caused by or a result of [sic] motor 
vehicle accident in the service."  The examiner explained 
that this opinion was based upon the lack of any reported 
hearing loss at the time of the motor vehicle accident as 
well as a lack of evidence of hearing loss during service.  
Finally, the examination report notes that "hearing loss due 
to head injury would be noticeable at the time of injury."  

A review of the veteran's remaining medical records 
demonstrates that he was evaluated by the VA audiology clinic 
in October 2006 (not in conjunction with this claim).  The 
clinical report indicates that the veteran reported military 
noise exposure from aircraft and gunfire as well as his in-
service head trauma; he also indicated occupational and 
recreational noise exposure, recent or recurrent ear disease, 
vertigo, a familial history of hearing loss, difficulty with 
speech, changes in taste or smell, and prior use of 
amplification.  Following an audiology examination, the 
audiologist diagnosed the veteran as having mild to severe 
sloping sensorineural hearing loss.  She also indicated that 
"this patient's military noise exposure is more likely as 
not a contributing factor to his hearing impairment."  
Moreover, his audiological results were noted as consistent 
with aging and noise-induced cochlear pathology.  

The Board acknowledges that the October 2006 VA audiology 
clinical opinion was not made following a review of the 
veteran's service medical records.  Nevertheless, the Board 
finds it probative because the clinical report contains an 
ample history of military and non-military factors pertinent 
to the issue of etiology.  Moreover, the October 2006 report 
does not indicate that the veteran asserted that his hearing 
loss began during service.  Finally, the VA audiologist 
provides a rationale for the medical opinion that is based in 
the objective evidence (evidence of noise-induced cochlear 
pathology).  

In light of the above, it appears that the evidence of record 
contains competent medical opinions indicating both a 
negative and a positive nexus between the veteran's bilateral 
hearing loss and his military service.  Furthermore, both of 
these opinions were rendered in conjunction with a complete 
history and physical examination of the veteran.  There is 
nothing to indicate that any of these etiological opinions 
are not competent, and they both appear to have a reasonable 
basis in the record.  In light of such circumstances, the 
Board concludes that there is at the very least an 
approximate balance regarding an issue material to the 
determination of the veteran's claim.  See 38 U.S.C.A. § 5107 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
Under these circumstances, service connection for bilateral 
hearing loss is warranted.  

II. Eye Disorder

The veteran is claiming entitlement to service connection for 
an eye disorder as due to an in-service head trauma secondary 
to a motor vehicle accident.  He has submitted multiple 
statements during this appeal which indicate that he has 
experienced difficulty with his vision since the accident.  

A review of the veteran's service medical records reveals 
that he was a passenger in a motor vehicle accident while on 
liberty in August 1958.  As a result of the accident, the 
veteran suffered superficial lacerations of the face and 
nose; he also complained of occasional headaches.  
Electroencephalography (EEG) studies at the time of the 
accident were abnormal; however, his neurological 
examinations were normal.  Following the accident he 
continued to complain of headaches and was diagnosed with 
post-concussion headaches; no other neurological symptoms 
were noted.  

There was no mention of any problems with the veteran's eyes, 
including his vision, immediately following the accident or 
for the remainder of service.  The Board finds that such 
evidence, or, rather, lack thereof, weighs against the 
veteran's claim that he is entitled to service connection for 
a current eye disorder.  See 38 C.F.R. § 3.303(a).  

The Board also finds that the lack of evidence of any visual 
or eye problems shortly after service weighs against awarding 
service connection on the basis of a showing of continuity of 
symptomatology after service.  See 38 C.F.R. § 3.303(b).  
Although the Board acknowledges the veteran's contentions 
that he has had visual problems ever since the in-service 
motor vehicle accident, it observes that such evidence is not 
competent, and therefore cannot be the basis for a claim 
under 38 C.F.R. § 3.303(b).  As a layperson, the veteran is 
only competent to provide evidence regarding symptomatology.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Only 
someone with the proper medical expertise may provide 
evidence regarding a diagnosis or disability.  Id.  
Therefore, while the veteran may state that he has had 
visual/eye problems since the accident, he may not assert 
that these problems constituted an eye disability.  This 
would be providing evidence of a diagnosis.

The Board notes that the lack of evidence of an in-service 
diagnosis or chronic symptomatology during and after service 
is not fatal to the veteran's claim.  As noted above, service 
connection may also be warranted if the competent evidence 
establishes that any current eye disorder diagnosed after 
discharge was incurred in service.  38 C.F.R. § 3.303(d).

In the present case, the first evidence of record of any eye 
problems is a May 2004 VA optometry clinical record.  This 
clinical record indicates that the veteran complained of 
decreased reading vision and a slight blur at distances.  
Following an examination, the veteran was diagnosed as having 
diabetes mellitus with trace retinopathy in the right eye, 
early bilateral cataracts, and strabismic amblyopia per 
patient history.  Medical records following this initial 
examination show continued complaints of blurry vision with 
eventual cataract extraction surgery.  

Prior to such surgery, the veteran was evaluated by VA in 
February 2007, at which time he was diagnosed as having 
bilateral cataracts.  Following an interview and examination 
with the veteran, it was the examiner's medical opinion that 
his symptoms of blurry vision are the result of bilateral 
cataracts.  Moreover, the examiner stated that the veteran's 
cataracts were the result of "senile related lenticular 
changes," and not the result of trauma to the eyes from a 
motor vehicle accident.  Despite the veteran's accredited 
representative's assertion that no rationale is provided for 
this opinion, the Board observes that the examiner expressly 
provided an alternative etiology, namely, aging (senile 
related lenticular changes), for the veteran's visual 
acuity/eye problems.  

The Board finds the February 2007 VA opinion regarding the 
issue of whether there is a nexus between the veteran's 
current eye disorder/blurry vision and military service to be 
probative to its determination.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (it is the responsibility of the Board 
to assess the credibility and weight to be given the 
evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).  In this regard, the examiner's opinion was based on 
a complete history of the veteran as well as a thorough 
examination.  See Guerieri v. Brown, 4 Vet. App. 467, 470-471 
(1993) (the probative value of medical evidence is based on 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion the physician reaches, as is true 
of any evidence, the credibility and weight to the attached 
medical opinions are within the province of the Board).  

In addition to the negative nexus opinion, the more than 
forty year lapse in time between the veteran's active service 
and the first complaints of blurry vision and a diagnosed eye 
disorder, cataracts, also weighs against the veteran's 
claim.  The Board notes that it may, and will, consider in 
its assessment of a service connection the passage of a 
lengthy period of time wherein the veteran has not complained 
of the maladies at issue.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc). 

The Board acknowledges the veteran's argument that he has a 
current disability beginning in service.  This determination, 
however, is not a matter for an individual without medical 
expertise.  See Espiritu, supra.  Thus, while the Board has 
considered the veteran's lay assertions, they do not outweigh 
the competent medical evidence of record, which fails to show 
that he has a current eye disorder that is related to 
military service, including an in-service head trauma.  A 
competent medical expert made this opinion and the Board is 
not free to substitute its own judgment for that of such an 
expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  

In the present case, the only competent etiological evidence 
of record weighs against the veteran's claim.  And while an 
accurate determination of etiology is not a condition 
precedent to granting service connection, nor is definite 
etiology or obvious etiology, there must at least be a 
sufficiently definitive opinion on etiology to rise above the 
level of pure equivocality for the Board to consider granting 
service connection when the first evidence of a disability is 
many years following service separation.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); Winsett v. West, 11 Vet. 
App. 420, 424 (1998).  

Thus, with consideration of the probative VA examiner's 
report, the length of time following service prior to a 
recorded diagnosis of an eye disorder, and the absence of any 
medical opinion suggesting a causal link to the veteran's 
service, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for an eye disorder.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for an eye disorder, to 
include as secondary to an in-service motor vehicle accident, 
is denied.


REMAND

The Board has carefully reviewed the evidence of record and 
regrets that further development, with ensuing delay, is 
necessary for the reasons discussed below.  Unfortunately, 
the evidence presently of record is not adequate to render a 
determination regarding the following claims on appeal.

I. Service Connection for a Heart Disorder

The veteran indicated a desire to file a claim for VA 
compensation benefits for a heart disorder, in an August 2005 
written correspondence.  Thereafter, the RO adjudicated this 
issue, to include as secondary to his service-connected 
anxiety disorder.  However, a review of the claims folder 
reveals that the veteran was previously denied service 
connection for a heart disorder, namely, coronary artery 
disease, to include as secondary to a service-connected 
anxiety disorder.  The December 2001 RO rating decision 
states that the veteran failed to present evidence 
demonstrating that his coronary artery disease is caused by 
or aggravated by his anxiety disorder or that such disability 
is related to his military service.  The veteran promptly 
filed a January 2002 notice of disagreement with the December 
2001 rating decision.  A statement of the case was issued in 
May 2003; the veteran did not submit a VA Form 9 or 
equivalent substantive appeal.  38 C.F.R. § 20.202 (2007).  
Thus, this decision became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2007).  

Following a final determination, the law requires the 
presentation of a special type of evidence-evidence that is 
both new and material-in order to reopen a claim to consider 
it on its merits.  38 C.F.R. § 3.156 (2007).  In the present 
case, the agency of original jurisdiction (AOJ) erred in 
considering the veteran's August 2005 request on its merits.  
Instead, the AOJ should have adjudicated the issue of whether 
new and material evidence has been submitted sufficient to 
reopen the veteran's previously disallowed claim.  As the 
Board cannot adjudicate this issue in the first instance, a 
remand is necessary.  

As a final note, the Court has held that more specific VCAA 
notice is required as to requests to reopen previously 
disallowed claims.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Specifically, VA must inform the veteran of the 
technical meanings of "new" and "material," as well as the 
unique character of evidence that must be presented in order 
to reopen the veteran's previously disallowed claim.  Id.  
However, this notice obligation does not modify the 
requirement that VA must provide a claimant notice of what is 
required to substantiate each element of a service connection 
claim.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought.  Since the veteran 
has not been provided notice in accordance with Kent 
regarding his request to reopen his heart disorder claim, 
such notice should be provided prior to this issue being 
adjudicated by the AOJ; the veteran should be provided an 
opportunity to submit additional evidence and argument.

II. Service Connection for Diabetes Mellitus and 
Hypothyroidism 

The veteran testified at the June 2007 Board hearing that he 
is entitled to service connection for diabetes mellitus and 
hypothyroidism as both disabilities were diagnosed following 
his hospitalization for a mild heart attack in February 1995.  
He indicated that his doctor informed him that his diabetes 
mellitus and hypothyroidism were the result of a chemical 
imbalance that occurred because of his open heart surgery.  

The Board observes that the veteran has asserted service 
connection for these disabilities as secondary to his 
service-connected anxiety disorder.  However, upon closer 
examination, the veteran's testimony reveals that he is 
contending that diabetes mellitus and hypothyroidism are 
secondary to his heart disorder (a result of his open heart 
surgery), which, in turn, is secondary to his service-
connected anxiety disorder.  Thus, the veteran's claims of 
entitlement to service connection for diabetes mellitus and 
hypothyroidism are inextricably intertwined with his claim to 
reopen the previously disallowed claim of entitlement to 
service connection for a heart disorder as secondary to an 
anxiety disorder.  

The Court has held that all issues "inextricably 
intertwined" with an issue certified for appeal are to be 
identified and developed prior to appellate review.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  As the veteran's 
service connection claims pertaining to diabetes mellitus and 
hypothyroidism are "inextricably intertwined" with his 
request to reopen the previously disallowed service 
connection claim regarding a heart disorder, the Board finds 
that these issues must also be remanded to the AOJ in 
accordance with the holding in Harris. 

III. Increased Rating for an Anxiety Disorder

The most recent VA examination of the veteran's service-
connected anxiety disorder was in May 2005; he testified 
before the undersigned in June 2007 that his disability had 
worsened since this last evaluation.  In this regard, the 
veteran indicated at his May 2005 VA examination that he was 
not receiving any mental health treatment for his anxiety, 
nor was he taking any prescription medications.  However, VA 
records beginning in August 2007 reveal that the veteran is 
now undergoing psychiatric treatment through the Bay Pines VA 
Medical Center (MC).  Moreover, an August 2007 nursing 
progress note indicates that he is now taking Zoloft for his 
anxiety disorder.  

In light of the above, the Board concludes that a new VA 
examination is necessary to evaluate the current degree of 
impairment of the veteran's service-connected anxiety 
disorder.  38 C.F.R. § 3.159 (2007); see also VAOPGCPREC 11-
95 (1995) (a new examination is appropriate when there is an 
assertion of an increase in severity since the last 
examination).

Finally, while this appeal is being remanded, the AOJ should 
take care to associate all outstanding VA treatment records, 
particularly his psychiatry treatment records, with the 
claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with VCAA notice 
as to the issue of whether new and 
material evidence has been submitted which 
is sufficient to reopen the previously 
disallowed claim of entitlement to service 
connection for a heart disorder, including 
coronary artery disease, as secondary to 
his service-connected anxiety disorder.  
Such letter should specifically provide 
notice regarding what evidence and 
information is necessary to reopen his 
claim of service connection for a heart 
disorder, including coronary artery 
disease, as secondary to his anxiety 
disorder.  See 38 C.F.R. § 3.156; Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  
Specifically, the veteran should be 
informed that he must present new evidence 
that demonstrates his coronary artery 
disease is caused by or aggravated by his 
anxiety disorder or that such disability 
is related to his military service, as 
that was the basis for the prior denial.

2.  Obtain any VA treatment records from 
the Bay Pines VAMC for the period from 
December 2007 through the present.  A 
response, negative or positive, should be 
associated with the claims file.  Requests 
must continue until the AOJ determines 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.

3.  After the above has been accomplished, 
schedule the veteran for a VA psychiatric 
examination to determine the current 
degree of severity of his anxiety 
disorder.  The claims file, to include a 
copy of this Remand, must be made 
available to the examiner for review, and 
the examiner should indicate that such 
review was completed.  The examiner should 
identify the nature, frequency, and 
severity of all current manifestations of 
the veteran's anxiety disorder.  The 
examination report should include a full 
psychiatric diagnostic assessment 
including a Global Assessment of 
Functioning (GAF) score related to the 
veteran's service-connected anxiety 
disorder on Axis V and an explanation of 
the significance of the current levels of 
psychological, social, and occupational 
functioning which support the score.  The 
examiner should also specifically comment 
on the impact of the veteran's anxiety 
disorder upon his social and industrial 
activities including his employability.  

Finally, the examiner should determine if 
the veteran has any other psychiatric 
disorders, and if so, the examiner should 
note the presence of these disorders, and 
if possible, the extent to which the 
veteran's symptoms are a result of such 
disorder(s), and not his service-connected 
anxiety disorder.  If the examiner cannot 
distinguish the symptomatology due to the 
veteran's service-connected anxiety from 
other psychiatric disorders, the examiner 
should state this and explain why not.  
The rationale for all opinions expressed 
must be provided.

4.  After sending proper VCAA notice and 
allowing the veteran a reasonable 
opportunity to present additional evidence 
and argument, adjudicate the issue of 
whether new and material evidence has been 
submitted which is sufficient to reopen 
the previously disallowed claim of 
entitlement to service connection for a 
heart disorder, including coronary artery 
disease, as secondary to his service-
connected anxiety disorder.  Following 
this adjudication, issue a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board for 
final appellate review, if in order.

5.  Readjudicate the issues of entitlement 
to service connection for diabetes 
mellitus and hypothyroidism, to include as 
secondary to a heart disorder and/or an 
anxiety disorder, as well as the issue of 
entitlement to an increased rating for 
anxiety disorder following all necessary 
development.  If the benefits requested on 
appeal are not granted to the veteran's 
satisfaction, issue a supplemental 
statement of the case to the veteran and 
his representative, if any.  Thereafter, 
the case should be returned to the Board 
for final appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


